Citation Nr: 1718997	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  07-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include as presumptively service-connected due to herbicide agent exposure and as secondary to service-connected diabetes mellitus type II, with erectile dysfunction (diabetes).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from September 1969
to August 1971, including service in the Republic of Vietnam.  He was awarded the Vietnam Service Medal with one Bronze Star and the Army Gallantry Cross with one Palm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
rating decisions dated May 2005 and November 2008 by the Department
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In
December 2009, August 2011, March 2013, and September 2013 the Board
remanded the appeal for further development, and it now returns to the Board for
appellate review.

The Board's September 2013 remand instructed the RO to provide a new VA examination to answer specific questions about the etiology of the Veteran's prostate disorder.  The Board finds that the April 2014 VA examination sufficiently answered these questions and substantially complied with the September 2013 remand order.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet App 268 (1998); D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required)

In September 2009 the Veteran and his spouse testified at a hearing before the
undersigned, sitting at the RO.  A transcript of the hearing is of record.





FINDINGS OF FACT

1.  The Veteran was exposed to an herbicide agent while on active duty in the Republic of Vietnam. 

2.  The competent medical evidence shows that during his service and for approximately thirty years after separation the Veteran did not suffer from any prostate disorder. 

3.  The Veteran's diabetes was diagnosed in 1997 and is already service-connected. 

4.  The Veteran's prostate disorder was not caused by or aggravated by his active service. 

5.  The Veteran's prostate disorder was not caused by or aggravated by his service-connected diabetes.  

6.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been exposed to an herbicide agent in service.  3.307(a)(6)(iii).

2.  The Veteran's prostate disorder was not incurred in or aggravated by his service and cannot be presumed service-connected based on his herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309 (2016).

3.  The criteria for a grant of service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.321(b), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Service Connection for Prostate Disorder

The Veteran is seeking service connection for a prostate disorder, including as presumptively service-connected and as secondary to his service connected diabetes.  For the reasons that follow, the Board finds that service connection is not warranted. 

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2016).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (2016).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2016).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Certain diseases have been determined to be associated with the use of herbicide agents, such as Agent Orange, in Vietnam, and VA regulations identify those disease that are presumptively associated with herbicide agent exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2016).  

The Veteran served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 and is therefore presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).

Even if a disability is not statutorily presumed to be service connected, service connection may be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  However, while the Board must review the entire record, it is not required to discuss each piece of evidence in detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

i.  Direct Service Connection

The evidence of record consists of the Veteran's statements, his spouse's statements, SMRs, private medical records, SSA medical records, VA medical treatment records, and several VA medical opinions. 

The Veteran and his spouse are competent under Jandreau to describe his lay-observable symptoms, such as pain, frequent urination, incontinence, and weak stream.  However, they have no medical training, and are therefore not competent to diagnose or offer an opinion as to the etiology of his prostate disorder.  The Board will consider their statements as to the nature and timing of the Veteran's symptoms but will not consider them in relation to the diagnosis or etiology of his prostate disorder.  The Veteran has not claimed that his prostate symptoms manifested in service or at any time before 2000, and the earliest notes of record appear in 2003.

The Veteran's STRs are silent for any complaints or diagnoses related to a prostate disorder in service or suggestive of an onset of a prostate condition in the future.

Records obtained from the SSA are related to a visual disorder and are silent as to any prostate related disorder.

The Veteran saw several private medical providers in the Lakeland and Winter Haven, Florida areas and private medical records from 1979 to 2004 are associated with the claims file.  The earliest note related to a prostate disorder was in September 2003 observing "prostate is 3+ enlarged with no discreet nodules or areas of firmness" and a handwritten note "prostate specific antigen (PSA) 4.3 H...refer to urologist." 

In 2004 the Veteran began seeking treatment at the local VA medical center and records from September 2004 to August 2015 are associated with the claims file.  Between November 2004 and September 2009 the Veteran's PSA levels stayed in the "high" range whenever tested, with the exception of one normal reading in January 2005.  As discussed above, a biopsy was suggested and offered to the Veteran, but none was performed.

An April 2005 VA examiner did not have access to the claims folder but examined the Veteran.  He obtained a medical history from the Veteran including a history of urinary tract infections, some urine leakage, burning and straining to urinate and nocturnia four to five times per night.  He noted an elevated PSA level of 4.6 and a mildly enlarged prostate with no nodules.  He did not make a diagnosis or give an opinion as to the etiology of the Veteran's symptoms, but he did note that it is "impossible to tell whether he has prostate cancer or not without a prostate biopsy" and suggested that one be performed.  In its December 2009 remand the Board ordered a new VA examination to include a specific diagnosis of the Veteran's prostate disorder, a detailed opinion as to the etiology of that disorder, and whatever medical testing was necessary, including a prostate biopsy. 

A September 2010 VA examiner reviewed the claims file and medical records and examined the Veteran.  The examiner noted the Veteran's statement that in approximately 2000 his PSA was elevated and he had trouble urinating, as well as issues with dribbling and frequency of urination, and that his symptoms had gotten progressively worse.  A digital rectal exam revealed a "prostate enlarged but without nodules" and the examiner diagnosed the Veteran with benign prostatic hyperplasia.  The examiner opined that it was less likely than not that the Veteran's prostate disorder had its onset in service.  The opinion noted that S[T]Rs had no diagnosis or treatment for prostate condition and the condition did not manifest until 2000, well after the Veteran's separation from service.  No further analysis or explanation was provided and the examiner noted that the Veteran had refused a prostate biopsy per a medical note from August 2010.  In its August 2011 remand, the Board ordered a new VA examination to address the issues of a possible nexus between the Veteran's current prostate disorder and either his presumed herbicide exposure in service or his service-connected diabetes. 

An August 2011 VA examiner reviewed the claims file and medical records and examined the Veteran.  This examiner noted the Veteran had similar symptoms to those reported at the last VA exam, but the Veteran felt they were worsening.  The examiner noted a generally enlarged prostate and a January 2011 PSA of 9.2 and diagnosed the Veteran with benign prostatic hypertrophy and opined that it was less likely than not caused by or related to military service or herbicide exposure, and that it was less likely than not permanently aggravated by the Veteran's service-connected diabetes.  In support of this opinion the examiner noted that the disorder started in 2000, well after the Veteran's separation from service, and that S[T]Rs had no diagnosis or treatment of a prostate disorder.  The examiner also stated that while benign prostatic hypertrophy is not well understood, and some theories suggest diabetes may be a risk factor for benign prostatic hypertrophy, there is no strong evidence for an association between the two and diabetes is more likely related to components of lower urinary tract function.  No further explanation or analysis was provided.  In its March 2013 remand, the Board found this opinion's rationale was inadequate and ordered an addendum VA opinion to provide a rationale for the conclusions given in the September 2011 VA opinion. 

A March 2013 VA examiner reviewed the claims file and medical records but did not examine the Veteran.  This examiner also opined that the Veteran's prostate disorder was less likely than not the result of military service and provided no more explanation than the September 2011 opinion had.  This examiner noted that without a biopsy the Veteran could not be diagnosed with prostate cancer, which would be presumed service connected, but failed to address the issues of a direct nexus between herbicide agent exposure and the Veteran's prostate disorder.  The examiner also opined that it was less likely than not that the Veteran's prostate disorder was caused or aggravated by his diabetes, as there is no demonstrated relationship between diabetes and benign prostatic hyperplasia,  and cited medical literature to support this opinion.  In its September 2013 remand, the Board ordered a new VA examination to comply with its March 2013 remand order and furthermore to resolve the apparent disagreement over whether or not medical literature showed a possible connection between diabetes and prostate disorders.

A May 2014 VA examiner reviewed the claims file and medical records and examined the Veteran.  This examiner diagnosed the Veteran with benign prostatic hypertrophy and stated the following:  it is less likely than not that the Veteran's prostate disorder is related to his service on a direct basis, irrespective of his exposure to herbicides, because STRs do not show prostate symptoms or anything suggestive of an onset of prostate disorder in the future; the Veteran cannot be diagnosed with prostate cancer based only on his current symptoms without a biopsy; it is less likely than not that the Veteran's prostate disorder is caused by his service-connected diabetes; and it is less likely than not that his prostate disorder was aggravated by his service-connected diabetes.  In support of the opinions relating to diabetes, the examiner clarified the earlier opinions and explained that while they can cause very similar lower urinary tract symptoms, there is no strong evidence that there is a causal relationship between diabetes and benign prostatic hypertrophy.  

	i.  Direct Service Connection

The Board notes that while there have been inadequacies with several prior VA examinations, none of them supported the Veteran's claim that his prostate disability is directly related to service.  Furthermore, since his first symptoms appeared, no private or VA medical record has suggested any direct connection to service.  The Board finds the May 2014 VA examiner's opinion that there is no direct connection persuasive as it noted not only the lack of an in-service diagnosis but also the lack of any evidence suggestive of a future onset of a prostate disorder in the service treatment records.  The only evidence of record supporting the Veteran's claim is his own statements that he believes his prostate disorder to be caused by service.  As he has no medical training, as discussed above, he is not competent to offer such a medical opinion.  See Jandreau, supra.  The preponderance of the competent evidence is against the Veteran's claim of direct service connection for a prostate disorder and the Board must deny this claim.

ii.  Presumptive Service Connection Based on Herbicide Agent Exposure

It is undisputed that the Veteran's service in the Republic of Vietnam presumptively exposed him to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  However, benign prostatic hyperplasia, benign prostatic hypertrophy, and elevated PSA levels are not conditions that are presumptively caused by herbicide agent exposure.  38 C.F.R. § 3.309(e) (2016).  The Board notes that prostate cancer is a condition that is presumptively caused by herbicide agent exposure, but the Veteran has refused to allow a biopsy to determine whether or not he has prostate cancer.  Id.  The preponderance of the competent evidence is against the Veteran's claim of presumptive service connection for a prostate disorder based on his herbicide agent exposure and the Board must deny this claim.

iii.  Service Connection Secondary to Service Connected Diabetes

The Veteran has claimed that his prostate disorder is a result of his service connected diabetes.  The Board notes that while there have been inadequacies with several prior VA examinations, none of them supported the Veteran's claim that his prostate disability is related to his diabetes.  Furthermore, since his first symptoms appeared, no private or VA medical record has suggested any connection between his prostate disorder and his diabetes.  The Board acknowledges that the language from the September 2011 VA examiner's opinion suggested that some theories indicate that diabetes may be a risk factor for benign prostatic hypertrophy.  However, the Board finds the May 2014 VA examiner's opinion, along with the cited medical literature, sufficiently clarified the issue, explaining that both disorders may cause similar lower urinary tract symptoms, but there is no strong evidence for a causal connection between the two.  The Board finds the May 2014 VA examiner's opinion, based on a review of the record, a personal examination, and review of the medical literature, to be highly probative.  The only evidence of record supporting the Veteran's claim is his own statements that he believes his prostate disorder to be caused by his diabetes.  As he has no medical training, as discussed above, he is not competent to offer such a medical opinion.  See Jandreau, supra.  The preponderance of the competent evidence is against the Veteran's claim of service connection for a prostate disorder secondary to his service connected diabetes and the Board must deny this claim.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  TDIU

The Veteran is seeking a TDIU from June 3, 2008 claiming the reasons as "diabetes" and "lungs."  For the reasons that follow, the Board finds that a TDIU is not warranted. 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  If a Veteran fails to meet the applicable percentage standards enunciated in § 4.16(a), but the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability, rating boards should refer to the Director, Compensation Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b) (2016).  For purposes of meeting the scheduler criteria of § 4.16(a) disabilities resulting from a common etiology are considered a single disability.  38 C.F.R. § 4.16(a)(2).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Non-service-connected disabilities are to be disregarded in.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Veteran is service connected for the following: diabetes at 20 percent from September 9, 2001; left and right upper extremity peripheral neuropathy at 10 percent each from April 14, 2005; left and right lower extremity peripheral neuropathy at 20 percent each from April 14, 2005; cataracts at 10 percent from June 17, 2005; and diabetic nephropathy at 30 percent from February 27, 2007.  The Veteran's combined rating for these disabilities was 80 percent as of February 27, 2007. 

While this claim was in remand status, the RO granted the Veteran a 100 percent rating for cutaneous T-cell lymphoma, mycosis fungoides type (lymphoma) effective from December 30, 2010.  The RO also granted entitlement to special month compensation (SMC) under 38 U.S.C.A. § 1114 (s) effective from December 30, 2010. 

i.  Moot From December 30, 2010 Forward

It is not categorically true that the assignment of a total schedular rating always renders a TDIU claim moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to SMC under 38 U.S.C.A. § 1114 .  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the U.S. Court of Appeals for Veterans Claims (Court) held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Bradley, 22 Vet. App. at 293.

The Board finds that the current claim for a TDIU is limited to consideration of the period prior to December 30, 2010.  In this case, the assignment of the Veteran's 100 percent schedular evaluation for lymphoma renders the TDIU claim moot from the date of that total rating forward because he was also granted an award of SMC based on the fact that he has a total schedular rating for lymphoma, as well as additional service-connected disabilities independently ratable at 60 percent or more.  Therefore, the Veteran's benefits have already been maximized.  Under such circumstances, the claim for a TDIU after December 30, 2010 is moot.

ii.  Prior to December 30, 2010

For purposes of meeting the schedular criteria of § 4.16(a) the Veteran's diabetes,  left and right upper extremity peripheral neuropathy, left and right lower extremity peripheral neuropathy, cataracts, and diabetic nephropathy may all be considered a single disability since they are all caused by the same etiology.  As the combined rating for this single disability is 80 percent, the Veteran meets the schedular requirements for consideration of a TDIU under § 4.16(a).  

At his September 2009 Travel Board hearing the Veteran testified that he completed his GED before joining the Army but had no further education or job training.  He worked in construction and landscaping until 1993.  After the company he worked for went out of business in 1993 he looked for work but was unable to find employment because of his medical conditions.  At the hearing he specifically mentioned hypertension, diabetes, statutory blindness, breathing issues, back pain, and knee pain as the medical conditions that prevented him from finding new work.  He emphasized his need for an air conditioned work environment and his blindness making him a danger in industrial work as the main concerns.  The Veteran's wife also testified about the Veteran's pain, sleeplessness, and short temper, but did not offer any further information as to the cause of his unemployment.  In accordance with § 4.16(a), only the Veteran's service-connected disabilities, as noted above, may be considered in determining his eligibility for a TDIU.

The Veteran has previously claimed service connection for his back pain, lungs, and eyesight.  His claim for service connection for a back condition was denied by the Board in July 1974.  

His claim for service connection for his lungs, alternately claimed as tuberculosis, bronchitis, and breathing difficulty was denied by the Board in July 1974, then denied again by the RO in January 2003 after which no appeal was filed. 

His claim for service connection for his loss of eyesight was denied by the RO as to diabetic retinopathy, lattice dystrophy, and cataracts in January 2003, after which no appeal was filed.  He later claimed loss of visual field and loss of visual acuity, which resulted in the RO granting service connection for cataracts in January 2001, secondary to service connected diabetes, and denying service connection as to the balance of the Veteran's eye disorders.  This was not appealed.  As these disorders, with the exception of cataracts, have each been previously denied, and the decisions have become final, the Board will not consider them in determining the Veteran's level of employability. 

The Veteran has never claimed service-connection for his hypertension or knee pain.  As they are not currently service-connected, the Board will not consider them in determining the Veteran's level of employability.

As noted in the January 2006 rating decision, the Veteran's symptoms of peripheral neuropathy include: numbness and tingling with loss of protective sensation to microfilament; decreased sensation to pinprick at mid-calf and mid-forearm bilaterally; vibratory sensation diminished at knees and absent distally at the ankles; slightly diminished proprioception; deep tendon reflexes 1 plus on the upper extremities, trace patellar, and trace Achilles tendon reflex; overall his neuropathy was considered moderate. 

As noted in the July 2008 rating decision, the Veteran's February 2007 renal consult revealed a diagnosis of early diabetic nephropathy (kidney disease).  The symptoms associated with this disability are occasionally elevated creatinine levels, albumin in urine, and proteinuria. 

The Board has previously remanded this claim in order to see if the outcome of the Veteran's claim for a prostate disorder would affect the outcome of the TDIU decision.  As the Board is denying service connection for the Veteran's prostate disorder, it will not be considered in determining the Veteran's level of employability. 
   
The Veteran filed for social security disability in February 1996 and was determined to have been disabled because of his decreased visual acuity as of July 1993.  Records provided by SSA do not indicate any service-connected disability other than eyesight contributed to his qualifying for social security disability benefits.

An August 2010 VA examiner reviewed the Veteran's claims file and medical records and examined the Veteran's eyes.   This examiner determined that while the Veteran's lattice corneal dystrophy was not likely service connected, the Veteran's cataracts were at least as likely as not caused by his service connected diabetes.  The examiner also determined that 90 percent of the Veteran's visual problems were caused by his lattice corneal dystrophy, with the remaining 10 percent caused by his cataracts.  

A November 2010 VA medical examiner reviewed the claims file and medical records and examined the Veteran.  He noted the Veteran's statement that his neuropathy had become constant, consisting of tingling and numbness.  He also noted the Veteran's statement that he had stopped work in 1993 because of his vision.  The examiner stated that it was less likely than not that the Veteran's service-connected diabetes, neuropathy, and erectile dysfunction prevent him from working.  In support of this opinion the examiner noted that while the Veteran's diabetes was poorly controlled, he had not yet developed conditions, such as skin ulcers, that might prevent him from sedentary work.  The only special accommodation the examiner suggested is that the Veteran would need breaks to monitor his blood glucose levels.  The examiner also noted that the Veteran's vision was his most limiting factor. 

VA obtained a May 2013 medical opinion based on a review of the claims file, CAPRI, and relevant VA examinations.  This opinion stated that the Veteran would need some workplace accommodations to permit him to properly care for his diabetic condition, and his neuropathy would impact his ability to perform some active employment duties safely.  However, the opinion noted that there are many diabetics working in the economy today, and the Veteran's legal blindness is his principal impediment to employment, both active and sedentary.  It also stated that the Veteran's cataracts are mild, and it is his opaque corneas (due to a genetically based corneal lattice dystrophy with scarring in both eyes and an erosion in the left eye) that cause most of his loss of vision. 

It is clear from the record, including the Veteran's SSA disability records, the November 2010 VA examination, the May 2013 VA medical opinion, and the Veteran's own testimony at the September 2009 hearing that his unemployability is the result of his non-service connected disorders, most importantly his statutory blindness, but also including his breathing issues and joint pain.  Taken alone, his service-connected disabilities might prevent him from some active employment, as his reduced sensation and reflexes could create a dangerous situation.  However, as noted in the May 2013 medical opinion, many diabetics work in today's economy.  There is no reason that the Veteran's service connected disabilities would prevent him from performing sedentary work.  As he completed his GED and has not claimed otherwise, it appears that he can read and write the English language and should be able to obtain clerical or other sedentary employment without further training.

As for his vision, the Veteran's overall visual acuity would be rated at 70 percent disabling, as noted in his November 2010 rating decision.  As the August 2010 VA examiner determined, the Veteran's service connected cataracts account for 10 percent of his visual loss, which would result in a 7 percent rating.  Even rounding that up to 10, per regulation, does not present enough of a vision problem to prevent sedentary work. 

For the above reasons the Board finds that the preponderance of the evidence is against the Veteran's claim that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  The Board must therefore deny the Veteran's claim for a TDIU.  In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a prostate disorder is denied. 

A total disability rating based on individual unemployability is denied. 




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


